Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are allowed.

Nagayama (US 2016/0076129) is believed to be the closest related prior art.  The reference teaches a plasma processing chamber for processing a wafer workpiece.  The reference teaches that the device comprises a high frequency electrode with a controlled porosity.  The reference teaches forming the electrode with different porosities to determine an ideal value for the parameter to improve wafer processing.  However, the reference does not teach that the electrode layer has a first surface and a second surface, the first surface being on the first major surface side, the second surface being on a side opposite to the first surface, the first electrode layer including a first region, a second region, and a third region, the first region including the first surface, the second region including the second surface, the third region being positioned between the first region and the second region in the Z-axis direction, a porosity of the first region being lower than a porosity of the third region.

	Harada (US 2003/0007308) teaches an electrostatic chuck with an electrode formed of metal.  The electrode layer is formed with a specific porosity.  Ikeda (2020/0209184) teaches a gas sensor with a metallic electrode wherein the electrode comprises more than one metal layer with the metal layers having different porosities the sensor is not part of an electrostatic chuck or a plasma processing chamber.  However, none of the references teach a first electrode layer having a first surface and a second surface, the first surface being on the first major surface side, the second surface being on a side opposite to the first surface, the first electrode layer 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an electrostatic chuck comprising all the features as recited in the claims and in combination with the first electrode layer having a first surface and a second surface, the first surface being on the first major surface side, the second surface being on a side opposite to the first surface, the first electrode layer including a first region, a second region, and a third region, the first region including the first surface, the second region including the second surface, the third region being positioned between the first region and the second region in the Z-axis direction, a porosity of the first region being lower than a porosity of the third region.

Claims 2-19 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839